Title: To Thomas Jefferson from Robert Smith, 8 December 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir! 
            Nav Dep 8 Decr 1802
          
          I have the honor to enclose two copies of a report made to me by B. H. Latrobe Esq on the subject of a Dry Dock, at this place, of a size sufficient to contain Twelve frigates of 44 guns—in which report he mentions the site that would, in his opinion, be the best—the works necessary to be erected, accompanied by Drawings—the means of supplying the Dock with Water—& the probable period it would take to complete the works—to which he has subjoined the necessary Estimates, exhibiting the probable cost. 
          I also enclose two Copies of a Report made to me by Capt Tingey, in pursuance of instructions to examine the streams of water in the neighbourhood. 
          I have the honor to be with the greatest respect & esteem, Sir, your mo ob Sv
          
            Rt Smith
          
        